Citation Nr: 0911493	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for pancreatitis with 
pancreatic cyst.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and March 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri.  

In March 2008 the Veteran submitted additional evidence in 
support of his claims along with a waiver of RO review of 
this evidence.


FINDINGS OF FACT

1.  Pancreatitis with pancreatic cyst first developed many 
years after discharge from service due to the Veteran's 
alcohol abuse and the pancreatitis disability is unrelated to 
exposure to Agent Orange or to any other incidence of 
service.

2.  Diabetes mellitus first developed many years after 
discharge from service as a result of pancreatitis and not as 
a result of exposure to herbicides.

3.  A heart condition developed many years after discharge 
from service and is not caused or aggravated by a service-
connected disability.

4.  The Veteran's service-connected PTSD does not result in 
any social or occupational impairment.

5.  The Veteran has a single service-connected disability 
rated at 10 percent, and the Veteran's service-connected 
disability does not preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  Pancreatitis with pancreatic cyst was not incurred in or 
aggravated by military service and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Diabetes mellitus, was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  A heart condition was not incurred in or aggravated by 
military service, may not be so presumed to be so incurred, 
and is not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

5.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

By letters dated in May 2002, December 2003, July 2005, and 
May 2007, the RO notified the appellant of the information 
and evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board recognizes that the May 2002 VCAA letter regarding 
the claims for service connection for diabetes mellitus and a 
heart condition did not notify the Veteran of the information 
and evidence necessary to substantiate those claims on a 
secondary basis due to a service-connected disability.  
However, the Board finds that the Veteran is not prejudiced 
by this lack of notification.  Firstly, the arguments 
submitted by the Veteran and his representative, as well as 
the private medical opinions submitted by the Veteran, 
clearly show that the Veteran was fully aware of the 
information and evidence necessary to substantiate a claim 
for secondary service connection.  Secondly, with regard to 
the secondary service connection aspects, since service 
connection is not in effect for the disabilities the Veteran 
claimed caused his diabetes mellitus and his heart condition 
he would not be entitled to service connection on a secondary 
basis as a matter of law.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the VCAA is not applicable 
where the law is dispositive.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of the award.  The 
Veteran was provided this notice by a March 2006 letter.  
With regard to the Veteran's increased rating claim, the 
March 2006 letter informed the Veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the Veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for PTSD in the March 2006 rating decision 
and the September 2007 statement of the case.  Consequently, 
he had actual notice of the specific rating criteria for this 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.

The Board also finds that all necessary development of 
evidence has been completed.  The Veteran's service treatment 
records, VA medical records, Social Security Administration 
(SSA) records, and private treatment records have been 
obtained.  The Veteran has been afforded VA medical 
examinations and VA medical opinions have been obtained.  The 
Veteran has submitted private medical opinions in support of 
his claims and he has provided testimony before the 
undersigned Veterans Law Judge.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
Veteran nor his representative has indicated that there are 
any additional obtainable records to support the Veteran's 
claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Pancreatitis

The Veteran submitted his claim for service connection for 
pancreatitis in August 1995.  The RO did not adjudicate the 
Veteran's claim for service connection for pancreatitis with 
pancreatic cyst until the March 2006 rating decision.

In this case the Veteran does not claim, and the record does 
not show, that the Veteran experienced pancreatitis with 
pancreatic cyst during service or for many years after his 
discharge from service.  The Veteran does claim that his 
pancreatic cyst disability was caused by his exposure to 
Agent Orange while serving in Vietnam.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  The record reveals that the 
Veteran's military service included a tour in Vietnam during 
the Vietnam era.  Therefore, his exposure to herbicides is 
presumed.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law:  
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Pancreatitis is not one of the disabilities for which 
presumptive service connection is provided under 38 C.F.R. 
§ 3.309(e).  Therefore, service connection pancreatitis with 
a pancreatic cyst may not be presumed based on an association 
with herbicide exposure.
 
Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the Veteran is not 
precluded from establishing service connection for his 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At his March 2008 hearing the Veteran submitted letters dated 
in April 2007 and February 2008 from J.P.W., M.D.  In the 
April 2007 letter, Dr. W. stated the he had been the 
Veteran's physician over the past eight years.  Dr. W. 
reported that the Veteran served in Vietnam and that the 
Veteran was exposed to Agent Orange in Vietnam.  Dr. W. noted 
that the Veteran's military service and his exposure to Agent 
Orange could have been the triggering factor for the 
Veteran's bout of pancreatitis in 1986.  

In the February 2008 letter, Dr. W. stated that the Veteran's 
attack of pancreatitis in April 1986 is believed to be 
secondary to Agent Orange exposure.  He went on to state that 
from prior readings and published data, it is thought that 
the pancreatitis is related directly to Agent Orange 
exposure, which occurred during the Veteran's service in 
Vietnam.

While these two letters provide a medical opinion of direct 
causation of the Veteran's pancreatitis disability as a 
result of exposure to Agent Orange, the Board does not find 
the opinions of Dr. W. to be credible.  Dr. W. attributed his 
opinion to readings and published data, but he did not 
provide any sources or the names of any documents which 
supported his opinions.  As such verification of the basis of 
Dr. W.'s opinions is impossible.  Furthermore, Dr. W. did not 
discuss the substantial medical evidence indicating that the 
Veteran's pancreatitis disability was caused by the Veteran's 
alcohol abuse.  Numerous private medical records, including 
records dated in June 1986, September 1986, January 1987, and 
September 1987 stated that the Veteran's pancreatic 
disability was caused by the Veteran's alcohol abuse.  In 
fact, a September 1986 private medical record states that the 
physician had decided that he would only treat the Veteran's 
recurrent bouts of pancreatitis symptomatically until it was 
evident that the Veteran had stopped drinking.  Here the 
Board finds the medical evidence contemporary to the 
Veteran's development and treatment for pancreatic disability 
to be the most credible and probative concerning the etiology 
of the Veteran's pancreatic disability.  The Board finds that 
the most credible evidence indicates that the Veteran's 
development of pancreatitis with pancreatic cyst had nothing 
to do with exposure to Agent Orange, or to any other 
incidence of service.  Accordingly, the preponderance of the 
evidence is against the Veteran's claim and service 
connection for pancreatitis with pancreatic cyst is not 
warranted.

III.  Diabetes Mellitus

The Veteran has continually asserted that he was exposed to 
Agent Orange while serving in Vietnam.  He has pointed out 
that since he served in Vietnam it must be assumed that he 
was exposed to Agent Orange.  He has also repeatedly pointed 
out that diabetes mellitus is one of the disabilities for 
which presumptive service connection is to be granted for 
those Veterans that served in Vietnam and are thus assumed to 
have been exposed to Agent Orange.  The Veteran testified at 
his March 2008 hearing that he developed diabetes mellitus 
prior to developing pancreatitis.  

The Veteran is correct that pursuant to 38 C.F.R. § 
3.307(a)(6)(iii) he is presumed to have been exposed to 
herbicides during his Vietnam service.  The Veteran is also 
correct that diabetes mellitus is one of the listed diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents.  See 38 C.F.R. 
§ 3.309(e).  However, presumptive service connection for 
diabetes mellitus as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

In this case the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are not satisfied.  The contemporaneous 
medical records clearly show that the Veteran developed 
pancreatitis prior to developing diabetes mellitus and the 
medical evidence clearly shows that the Veteran's diabetes 
mellitus was caused by the Veteran's pancreatitis.  Private 
medical records dated in January 1987 and September 1987 
state that the Veteran developed diabetes mellitus due to his 
pancreatitis disability.  On VA endocrinological examination 
in October 2002, the VA examiner opined that the Veteran's 
diabetes mellitus was due to pancreatitis and not due to 
Agent Orange exposure.  A private medical record dated in 
January 2006 states that the Veteran's diabetes mellitus was 
caused by recurrent pancreatitis.  A September 2006 VA 
outpatient record states that the Veteran had pancreatitis 
and pseudocyst that caused the Veteran's diabetes mellitus.

The only medical evidence to the contrary is April 2006 and 
June 2007 letters from Dr. W.  In the April 2006 letter he 
stated that the Veteran developed diabetes prior to his 
treatment for pancreatitis and he opined that the Veteran's 
current diabetes mellitus is due to exposure to Agent Orange 
during service.  In the June 2007 letter, Dr. W. made a 
conclusory statement, without any reasons and bases, that it 
was his opinion that the Veteran's diabetes mellitus was due 
to his exposure to Agent Orange in Vietnam.  The Board does 
not find the opinions of Dr. W. to be credible.  Contrary to 
Dr. W.'s April 2006 statement, the contemporary medical 
evidence reveals that the Veteran developed diabetes mellitus 
after he developed a pancreas disability.  Additionally, Dr. 
W. provided no reasoned analysis for his opinion that the 
Veteran's diabetes mellitus was caused by exposure to Agent 
Orange.  Furthermore, in letters dated in April 2007 and 
February 2008, Dr. W. contradicted his own April 2006 opinion 
and stated that the Veteran's diabetes mellitus developed 
after, and as a result of, the Veteran's pancreatitis.  

Based on the above, the Board finds that the most credible 
evidence reveals that the Veteran's diabetes mellitus was 
caused by pancreatitis with pancreatic cyst, and that the 
presumption of service connection based on exposure to Agent 
Orange has been rebutted.  38 C.F.R. § 3.307(d).

The Board also notes that diabetes mellitus is one of the 
chronic diseases for which presumptive service connection may 
be appropriate when such develops within a year of discharge 
from service.  38 C.F.R. § 3.309(a).  However, the record 
does not show, and the Veteran does not claim, that the 
Veteran developed diabetes during service or within a year of 
discharge of service.  Consequently, the Veteran is not 
entitled to service connection for diabetes mellitus on a 
presumptive basis based on diabetes mellitus being a chronic 
disease.

The Board has also considered Dr. W.'s April 2007 and 
February 2008 letters in which he opined that the Veteran 
should be granted service for diabetes mellitus because it 
was caused by pancreatitis, which was caused by exposure to 
Agent Orange.  However, service connection is not in effect 
for pancreatitis and as noted above, the Board has found that 
the Veteran's pancreatitis disability was unrelated to Agent 
Orange exposure.  Since service connection is not in effect 
for a pancreatitis disability, service connection for 
diabetes mellitus may not be granted based on diabetes 
mellitus being secondary to pancreatitis.  38 C.F.R. § 3.310.

As shown above, the preponderance of the credible evidence is 
against the Veteran's claim and this evidence reveals that 
the Veteran is not entitled to service connection for 
diabetes mellitus on any basis, including on a direct basis, 
on a presumptive basis, or on a secondary basis. 

IV.  Heart Condition

The Veteran testified that he had a heart attack in September 
1997, and the Veteran asserted that his heart condition is 
secondary to his diabetes mellitus.  An October 2002 VA 
examination report states that the Veteran's myocardial 
infarction could have been a macrovascular consequence of the 
Veteran's diabetes mellitus.  The Veteran submitted letters 
from private physicians dated in April 2005, May 2005, and 
January 2006 in which the physicians opined that the 
Veteran's current cardiac disability is related to his 
diabetes mellitus.  

The record does not show, and the Veteran has not asserted, 
that the Veteran developed any cardiac disability during 
service or for many years after discharge from service.  Nor 
does the medical evidence show that the Veteran's current 
cardiac disability is related to his military service.  
Consequently, the Veteran is not entitled to service 
connection for a heart condition on a direct or presumptive 
basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

With regard to the Veteran's assertions that his current 
cardiac disability is secondary to diabetes mellitus, the 
medical evidence does support his assertions.  However, the 
fact remains that the Veteran has been denied service 
connection for diabetes mellitus.  Since service connection 
is not in effect for diabetes mellitus, service connection 
may not be granted for a heart condition as secondary to 
diabetes mellitus.  38 C.F.R. § 3.310.

Since the evidence of record confirms that the Veteran did 
not develop a heart condition during service or for many 
years after discharge from service, and confirms that the 
Veteran's current heart condition is not caused or aggravated 
by a service-connected disability, the preponderance of the 
evidence is against the Veteran's claim and service 
connection for a heart condition is not warranted.


V.  PTSD

The Veteran was granted service connection and a 10 percent 
rating for PTSD by an August 1999 rating decision.  A letter 
received from the Veteran in June 2005 is considered his 
claim for an increased rating.  The Veteran testified in 
March 2008 That he was taking medication for his PTSD and 
that the sound of jet engines bothered him.  He also reported 
that he startles at the sound of gunfire.  

As shown below, the Board finds that the Veteran has not met 
the criteria for a rating in excess of 10 percent for PTSD.

The Veteran's PTSD has been evaluated as 10 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation encompasses post-traumatic stress 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

On VA examination in October 2005 the Veteran was adequately 
groomed and his hygiene appeared intact.  The Veteran had a 
very pleasant attitude.  He was spontaneous, coherent, 
relevant, logical, and fully cooperative.  The Veteran's mood 
was euthymic and his affect was full and appropriate.  No 
mood disturbance was apparent and the Veteran denied suicidal 
or homicidal ideation.  Concentration and memory appeared to 
be intact.  The examiner stated that the Veteran currently 
had no symptomatology related to PTSD.

VA outpatient psychotherapy records dated from September 2006 
to March 2007 primarily show that the Veteran was unhappy 
about his son-in-law and unhappy with the VA benefit claims 
system.  

The Veteran was afforded another VA PTSD examination in May 
2007.  The Veteran did not endorse any significant symptoms 
of depression, mania, or panic attacks, and he denied any 
hallucinations or delusions.  The examiner noted that the 
Veteran did not report any significant reexperiencing or 
avoidance symptoms.  The Veteran reported mild symptoms of 
hyperarousal.  The examiner thought that the Veteran's 
overall functional level remained generally consistent with 
the October 2005 examination.  The examiner noted that the 
Veteran did not endorse any significant functional 
impairments.

In this case the Veteran does not meet any of the criteria 
for a 30 percent rating for PTSD.  The record does not reveal 
that the Veteran experiences any occupational or social 
impairment due to PTSD.  The record also does not reveal that 
the Veteran experiences depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
memory loss due to PTSD.  Consequently a rating in excess of 
10 percent is not warranted.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The record reflects that the Veteran 
has not required any hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  There is no 
indication that PTSD has resulted in interference with 
employment in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

The Veteran has not met the criteria for a rating in excess 
of 10 percent at any time for PTSD.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Accordingly, the preponderance of 
the evidence is against the Veteran's claim and a rating in 
excess of 10 percent for PTSD is not warranted.  

VI.  TDIU

The Veteran asserted at his March 2008 hearing that he was 
unable to work due to his diabetes mellitus.  The Veteran 
testified that he graduated from high school and that he 
completed a year of junior college.  He worked as a 
production worker and he retired in 1986.  

The Veteran submitted an August 2002 letter from T.B.C., M.D.  
Dr. C. opined that the Veteran was fully disabled due to 
coronary artery disease, pancreatitis, and diabetes mellitus.

While the record reveals that the Veteran has several 
disabilities that significantly affect his ability to work, 
including a heart condition and diabetes mellitus, these 
disabilities are not service-connected.  The determination of 
the Veteran's employability must be made without 
consideration of the Veteran's nonservice-connected 
disabilities.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a Veteran is unable 
to pursue a substantially gainful occupation due to a single  
service-connected disability provided that the disability is 
rated at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the Veteran only has a single service-connected 
disability rated at 10 percent, the Veteran does not meet the 
minimum schedular criteria for a total rating based on 
unemployability.

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

As noted above in the analysis of the Veteran's rating for 
PTSD, the Veteran's service-connected PTSD alone does not 
prevent him from engaging in gainful employment.  
Accordingly, a total rating based on individual 
unemployability is not warranted. 




							(CONTINUED ON NEXT PAGE)



 


ORDER

Entitlement to service connection for pancreatitis with a 
pancreatic cyst is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


